Citation Nr: 0126016	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $13,451.  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from April 1971 to June 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1998 decision of the Department of 
Veterans Affairs (VA) Houston Regional Office's (RO) 
Committee on Waivers and Compromises (the Committee), which 
denied waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $13,451.


REMAND

The veteran claims that the overpayment of VA pension 
benefits at issue in this case was not properly created and 
that any valid debt should be waived.  The U.S. Court of 
Appeals for Veterans Claims (the Court) has held that, when 
the validity of a debt is challenged by an appellant, a 
threshold determination must be made on that question prior 
to a decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  VA General 
Counsel has also indicated that where the validity of a debt 
is challenged, that issue must be developed before the issue 
of entitlement to waiver of recovery of the debt can be 
considered.  VA O.G.C. Prec. Op. No. 6-98  (April 24, 1998), 
63 Fed. Reg. 31,264 (1998).

Moreover, the question of whether the overpayment at issue 
was properly created is inextricably intertwined with the 
issue of the veteran's entitlement to waiver of recovery of 
the overpayment.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that it cannot fairly proceed while there are outstanding 
matters that must be addressed.  

As the issue on appeal has been adjudicated solely as a claim 
of entitlement to a waiver of recovery of an overpayment of 
VA pension benefits, additional action by the RO is required 
on the question of whether the debt at issue was properly 
created.  Indeed, based on the evidence of record, the Board 
is unable to evaluate the current amount of the overpayment 
and the exact manner in which was calculated.  

The Board also notes that the criteria governing the 
adjudication of claims for VA benefits have recently been 
amended.  Generally, the amended statutes and implementing 
regulation direct that, on receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran and any representative of any information and 
evidence not previously provided to VA that is necessary to 
substantiate his claim.  The VA is also required to make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001)).  The veteran's 
request for waiver of recovery of a pension overpayment has 
not yet been considered under the amended criteria.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should undertake an audit of 
the veteran's pension account in order to 
provide the basis for the calculation of 
the overpayment at issue in this case.  
The amounts of income and the periods in 
which the overpayment is based should be 
clearly set forth and the RO should 
explain all evidence considered.  

2.  The RO should then adjudicate the 
matter of the validity of the overpayment 
of VA pension benefits at issue in this 
case.  If the issue is not resolved in 
the veteran's favor, the Committee should 
again consider his request for waiver of 
recovery of the overpayment in question, 
after conducting any additional 
development deemed necessary and ensuring 
that all notification and development 
action required by VCAA is completed.

If any benefit on appeal remains denied, for which a timely 
notice of disagreement has been filed, the veteran and his 
representative should be provided a supplemental statement of 
the case and given the opportunity to respond.  Then, the 
case should be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).



